Martin, J.
delivered the opinion of the court. The plaintiff had judgment against the defendant, and execution had issued thereon; six months after, the execution being unsatisfied, he obtained a rule on the plaintiff to shew cause "why the execution should not be quashed,” and one week after the parish court gave judgment that the execution be laid aside, staid and quashed.
*315East’n. District.
May 1816.
From this decision the plaintiff appealed, and the statement of facts shews, that no evidence was offered except that which results from the record.
The suit originated by a petition grounded on a notarial instrument, by which the defendant undertook to pay nine hundred dollars to the plaintiff, and mortgaged certain property therefor. The prayer of the petition was for judgment against the defendant and provisorily a seizure of the premises. The defendant came in and there was judgment against him. He prayed for a new trial, which after an argument was refused.
The order, decision or decree by which the parish court deprived the plaintiff of the right he had acquired, by the judgment and execution, being one, which, if improperly made, occasions a grievance irreparable, is one against which this court ought to relieve, and the case is a proper one for an appeal.
Nothing appearing from the record or statement of facts, which can justify the order complained of, it is ordered, adjudged and decreed that the parish court be directed to order the issuing of an execution to the sheriff of the same tenor and effect as the one staid and quashed, *316and that the appellee pay the costs of the appeal.
Hennen for the plaintiff, Moreau for the defendant.